F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                               OCT 7 1998
                        FOR THE TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                 Clerk

UNITED STATES OF AMERICA,

           Plaintiff-Appellee,

v.                                           No. 97-6397
                                         (D.C. No. 97-CR-48)
ROBERT RANDALL WARD,                        (W.D. Okla.)

           Defendant-Appellant,

     and

MID-AMERICA CHEMICAL, INC.,

           Defendant.


UNITED STATES OF AMERICA,

           Plaintiff-Appellee,

v.                                           No. 97-6415
                                         (D.C. No. 97-CR-48)
ROBERT RANDALL WARD,                        (W.D. Okla.)

           Defendant,

     and

MID-AMERICA CHEMICAL, INC.

           Defendant-Appellant.
                               ORDER AND JUDGMENT                *




Before BRORBY, McKAY, and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.    See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cases are

therefore ordered submitted without oral argument.

       In these consolidated direct criminal appeals, defendants challenge the fines

imposed by the district court pursuant to 18 U.S.C. § 3571. On appeal,

defendants argue that the fines are excessive and unsupported by the record, and

that the district court did not consider the factors required under 18 U.S.C. § 3572

and clearly erred in finding that defendants’ financial documentation was

unreliable. This court reviews the imposition of a fine only for an abuse of

discretion, and the district court’s findings of fact for clear error.         See United

States v. Trujillo , 136 F.3d 1388, 1398 (10th Cir. 1998),           cert. denied , ___ U.S.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                               -2-
___ (Oct. 5, 1998) (No. 97-8977). Having jurisdiction to consider these appeals

under 18 U.S.C. § 3742 and 28 U.S.C. § 1291, we affirm.

      Defendant Robert Randall Ward is the sole owner of Defendant

Mid-America Chemical, Incorporated. Mr. Ward pled guilty to one count of

possessing iodine with the knowledge that recordkeeping and reporting

requirements had not been met, in violation of 21 U.S.C. §§ 830, 841(g)(2). The

district court sentenced Mr. Ward to five years’ probation and fined him $25,000.

On behalf of his corporation, Mr. Ward pled guilty to one count of distributing

chemicals and equipment that could be used to manufacture methamphetamine,

while having reasonable cause to believe that the materials would be so used, in

violation of 21 U.S.C. § 843(a)(7), and one count of distributing iodine while

having reasonable cause to believe that the chemical would be used to

manufacture methamphetamine, in violation of 21 U.S.C. § 841(d)(2). The

district court sentenced the corporation to five years’ probation and fined it

$200,000.

      In light of the inconsistencies in the financial documentation provided by

defendants, as well as the inability of Mr. Ward to explain those inconsistencies,

the district court’s finding that defendants’ financial documentation was

unreliable was not clearly erroneous. Further, in imposing these fines, the district

court expressly stated that it had considered the requisite § 3572(a) factors, and


                                         -3-
the record supports this assertion.   See Trujillo , 136 F.3d at 1398. The sentencing

court is not required to make specific findings of fact as to each of the relevant

factors. See id. Having reviewed the record and the parties’ appellate arguments,

we cannot say the district court abused its discretion in imposing these fines.

       We, therefore, AFFIRM the judgments of the United States District Court

for the Western District of Oklahoma.



                                                      Entered for the Court



                                                      Monroe G. McKay
                                                      Circuit Judge




                                           -4-